NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

In the Interest of J.L., a child. )
________________________________ )
                                  )
A.L.,                             )
                                  )
               Petitioner,        )
                                  )
v.                                )               Case No. 2D19-1757
                                  )
DEPARTMENT OF CHILDREN AND        )
FAMILIES and GUARDIAN AD LITEM )
PROGRAM,                          )
                                  )
               Respondents.       )
________________________________ )

Opinion filed July 12, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Lee County; Carolyn D. Swift,
Judge.

Toni A. Butler of Alderuccio & Butler, LLC,
Naples, for Petitioner.

Meredith K. Hall of Children's Legal
Services, Bradenton, for Respondent
Department of Children and Families.

Sara Elizabeth Goldfarb and Thomasina
F. Moore of Florida Statewide Guardian
ad Litem Office, Tallahassee, for
Respondent Florida Statewide Guardian
ad Litem Program.
PER CURIAM.


           Denied.


NORTHCUTT, LUCAS, and ATKINSON, JJ., Concur.




                                  -2-